Sawyer, J.,
(orally.) I have gone over this case very carefully. As to all that part of the land described in the complaint lying outside of the line of the Marshall claim, the plaintiff failed to show any title, and that point I decided against him at the trial. As to the other parts, those detached portions lying within the line of the Marshall claim, I am satisfied, that the statute of limitations began to run from the date of the act of congress of July 1, 1864, granting the lands to the city of San Francisco for the purposes stated. 13 St. 333, § 5. That was a positive statutory grant. It passed the title as perfectly, as a patent would. A patent adds nothing to the title. It only affords a convenient muniment of title. I.have ruled before, and so has Justice Field, that the statute of limitations begins to run as to the lands embraced in this act from the date of its passage. I am satisfied that there was an adverse possession, from the date of the act, such as ivould set the statute running even against the party who claims to be a tenant in common. The other parties did not recognize plaintiff as a tenant in common. Their claim was so notorious and manifest against all the world, that Leroy must have known it. They paid the taxes and ha.d various dealings with each other in regard to the lands, recognizing each other’s interests, hut not the claim of Leroy; they fenced it up, and rented it in parts to tenants, and constantly exercised dominion over it. There were several partitions and deeds of partition. Their numerous acts were open and notorious, and wholly in disregard of any claim of Leroy, if he made any pretension to title. Their acts were of such a character, that he could not fail to have been put on notice. I am satisfied that under the later decisions, even against a tenant in common, an adverse possession is shown. There can be no possible question as to all other claimants. The action is barred by the statute of limitations, and there must be a judgment and finding for the defendants, on that ground. I put the decision on the ground that the plaintiff is barred by the statute of limitations, without considering the other points as to title. The statute began to run in 1864; the suit was commenced in 1876. They were 10 years in such adverse possession. The action was barred even under the further act of congress of March 8, 1866, (14 St. 4.)
Let there be findings and judgment for defendants.